Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Watson, Reg. No. 43,243 on September 7, 2022.

The application has been amended as follows: 
In the Specification
[0001]	The subject patent application is a continuation of, and claims priority to, U.S. Patent Application No. 16/526,256 (now U.S. Patent No. 11,128,753), filed July 30, 2019, and entitled “Intercepting and challenging unwanted phone calls,” the entirety of which application is hereby incorporated by reference herein.


In the Claims
1.	(Currently Amended) A system, comprising: 
a processor; and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
receiving a call from communication equipment directed to a user equipment associated with a user identity;
prompting the communication equipment to provide an audible response;
based on receiving the audible response, converting the audible response to text;
comparing the text to a keyword, wherein the keyword represents an audible input representative of an input that is received by the system and that is associated with the user identity; and
in response to the comparing resulting in a threshold match score being attained, allowing the call to proceed to the user equipment, wherein the threshold match score is determined based on a statistical analysis that generates a statistical score value based on a statistical similarity between the keyword and a variant of the keyword, and wherein the keyword and the variant of the keyword have been verified via user input associated with the user identity.

10.	(Currently Amended) A method, comprising: 
receiving, by a device comprising a processor, a call from communication equipment directed to a user equipment associated with a user identity;
prompting, by the device, the communication equipment to provide an audible response;
based on the audible response, converting, by the device, the audible response to text;
comparing, by the device, the text to a keyword, wherein the keyword represents an audible input representative of a spoken input that is received by the device and that is associated with the user identity; and
in response to a result of the comparing indicating that a threshold match score has been attained, connecting, by the device, the call to the user equipment, wherein the threshold match score is determined based on an analysis that generates a score value based on a statistical similarity between the keyword and a variant of the keyword, and wherein the keyword and the variant of the keyword have been verified via user input associated with the user identity.

16.	(Currently Amended) A non-transitory machine-readable medium comprising executable instructions that, when executed by a processor of network equipment, facilitate performance of operations, comprising:
receiving a call from communication equipment directed to a user equipment associated with a user identity;
requesting an audible response from the communication equipment;
in response to receiving the audible response, converting the audible response to text;
comparing the text to a keyword, wherein the keyword represents audible input representative of an input spoken by a user identified by the user identity; and
in response to the comparing resulting in a threshold match score being attained, permitting the call to proceed to the user equipment, wherein the threshold match score is determined based on a statistical analysis that generates a statistical score value based on a statistical similarity between the keyword and a variant of the keyword, and wherein the keyword and the variant of the keyword have been verified via user input associated with the user identity.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 and its dependents are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of:
“comparing the text to a keyword, wherein the keyword represents an audible input representative of an input that is received by the system and that is associated with the user identity;” and
“in response to the comparing resulting in a threshold match score being attained, allowing the call to proceed to the user equipment, wherein the threshold match score is determined based on a statistical analysis that generates a statistical score value based on a statistical similarity between the keyword and a variant of the keyword, and wherein the keyword and the variant of the keyword have been verified via user input associated with the user identity” in combination with all other limitations in the claims as defined by Applicant. 
The prior art discloses comparing user utterances with stored keywords and variation of the keyword. The prior art also discloses filtering incoming calls for unwanted calling parties. However, the prior art does not specify the combination of a threshold match score to determine a statistical similarity and used to allow a call to proceed to user equipment as claimed. 
Claims 10, 16 and their corresponding dependent claims recite similar limitations. Therefore, the claims are allowable for the same reasons discussed with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8,560,310 to Zhang et al. discloses comparing a name with variations of the name. The method further includes receiving the preferred one of the variations of the name and using a name associated with the variation to perform a task

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652  

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652